 

Exhibit 10.5.1

 



Final form of

 

REVOLVING CREDIT NOTE

 



$___________ May 11, 2018   New York, New York



 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”, and
collectively, the “Borrowers”) promises to pay to the order of _____________
(“Payee”; Payee, together with any other holder hereof, sometimes referred to
herein as the “Holder”), at the office of Agent (as defined below), located at
_______________ or at such other place located in the United States of America
as Payee may from time to time designate to Borrower Representative in writing,
the principal sum of ___________ ($_________), or such lesser amount as may be
outstanding under Revolving Advances made pursuant to the Credit Agreement
(defined below), at such time or times as are provided in the Credit Agreement
(defined below) and, in any event, on the last day of the Term, subject to
acceleration upon the occurrence of an Event of Default under the Credit
Agreement or earlier termination of the Credit Agreement pursuant to the terms
thereof, together with interest on the unpaid principal balance hereof from the
date hereof until the payment in full of this Revolving Credit Note (this
“Note”) at the rate specified with respect to the Revolving Advances in the
Credit Agreement, payable at the times and in the manner provided in the Credit
Agreement.

 

It is contemplated that the principal sum evidenced hereby may be reduced from
time to time as a result of the repayment of Revolving Advances and that
additional Revolving Advances may be made from time to time but not to exceed
the Maximum Revolving Amount, as provided in the Credit Agreement.

 

This Note is a “Revolving Credit Note” issued to evidence the Revolving Advances
being made available by Payee to Borrowers pursuant to the provisions of the
Credit and Security Agreement, dated of even date herewith (herein, as at any
time amended, restated, amended and restated, modified or supplemented, called
the “Credit Agreement”; capitalized terms used herein and not defined herein
having the meanings assigned to them in the Credit Agreement), among Borrowers,
the other Loan Parties from time to time party thereto, the Lenders from time to
time party thereto, BANKWELL BANK, a Connecticut state non-member bank,
individually, as a Lender thereunder and as co-syndication agent
(“Co-Syndication Agent”), and WEBSTER BUSINESS CREDIT CORPORATION, a New York
corporation (“WBCC”), individually, as Lender thereunder and as agent for itself
and each other Lender Party (WBCC, acting in such agency capacity, “Agent”) to
which reference is hereby made for a statement of the terms, conditions and
covenants under which the indebtedness evidenced hereby was made and is to be
repaid, including, but not limited to, those related to voluntary or mandatory
prepayment of the indebtedness represented hereby, to the maturity of the
indebtedness represented hereby upon the termination of the Credit Agreement and
to the interest rate payable at the times and in the manner provided in the
Credit Agreement. In no event, however, shall interest exceed the maximum
interest rate permitted by law. Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
Default Rate.

 



 

 

 

Payment of this Note is secured by the Collateral and Holder is entitled to the
benefit of the Credit Agreement and any Other Document at any time delivered in
connection with the foregoing to secure the Obligations, and is subject to all
of the agreements, terms and conditions therein contained.

 

If an Event of Default under any of Sections 11.7, 11.8 or 11.9 of the Credit
Agreement shall occur, then this Note shall immediately become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur under the Credit Agreement or
any of the Other Documents, which is not cured within any applicable grace
period, then this Note may, as provided in the Credit Agreement, be declared to
be immediately due and payable, without notice, together with reasonable
attorneys’ fees, if the collection hereof is placed in the hands of an attorney
to obtain or enforce payment hereof.

 

PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, THIS NOTE
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

Each Borrower hereby waives presentment, demand for payment, protest and notice
of protest, notice of dishonor and all other notices in connection with this
Note.

 

[Signature page to follow]

  

 2

 

 

WITNESS THE DUE EXECUTION HEREOF BY THE DULY AUTHORIZED OFFICER OF THE
UNDERSIGNED AS OF THE DATE FIRST ABOVE WRITTEN.

 



  “BORROWER”         SACHEM CAPITAL CORP.               By:
                        Name:      Title:  

 



[Signature Page to Revolving Credit Note]



